DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
	Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 9/26/2022 is acknowledge. Group II (Claims 16-19) and Group III (Claim 20) are withdrawn from consideration. 
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites the limitation “al 5 uminum alloy” in line 4. This should read “aluminum alloy” instead of “al 5 uminum alloy”.
Claims 2-15 are objected by virtue of their dependence on claim 1. 
Claim 2 recites the limitation “the beam” in line 12. This limitation should be changed to “the nanosecond pulse laser beam” to properly refer to the corresponding limitation recited previously in claim 2 (line 7).
Claims 3-15 are objected by virtue of their dependence on claim 2. 
Claim 3 recites the limitation “amass ratio” in line 2. This should read “a mass ratio” instead of “amass ratio”.
Claims 5, 7, 9, 11, 13, 15 are objected by virtue of their dependence on claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a nanosecond pulse laser beam” in line 7. However, claim 1 already recites the limitation “a nanosecond laser beam” in line 6. Therefore, it is unclear if the “nanosecond pulse laser beam” recited in claim 2 (line 7) and the “nanosecond laser beam” recited in claim 1 (line 6) are the same laser beam or different laser beams. 
Claims 3-15 are rejected by virtue of their dependence on claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Pub. No. 2019/0203325 A1) in view of Han et al. (U.S. Pub. No. 2021/0162542 A1), and further in view of Iwata et al. (U.S. Pub. No. 2020/0223012 A1).
Regarding claim 1, Martin discloses a wire arc additive manufacturing method (additive manufacturing method as shown in Martin figs.1-2, Par.0122 & 0189) for a high-strength aluminum alloy component (6000 series or 7000 series of Al alloys, Martin Par.0117), comprising:
modifying a high-strength aluminum alloy (6000 series or 7000 series of Al alloys, Martin Par.0117) by using a MXene nanomaterial (grain-refining nanoparticles WC, Martin Par.0140; WC is MXene nanomaterial) [as indicated by Martin Par.0056 and Par.0137, the aluminum alloy is mixed with the grain-refining nanoparticles to form the metal-containing feedstock]; 
using the modified high-strength al 5 uminum alloy (metal-containing feedstock includes aluminum alloy and grain-refining nanoparticles, Martin Par.0056 and Par.0137) as raw material for wire arc additive manufacturing (metal-containing feedstock is used as raw material for wire arc additive manufacturing; as indicated by Martin Par.0122 & shown in Martin figs.1-2; Martin fig.1 shows the arc melting process by using the energy source 120 to melt the metal-containing powder to form the melt pool 130); 
obtaining a high-strength aluminum alloy component without defects (the metal component is additive manufactured by using the metal-containing feedstock, as indicated by Martin Par.0035 and shown in Martin fig.2; and the metal component is free of porous defects, as indicated by Martin Par.0154: “The metal component microstructure may be substantially free of porous defects, in addition to being substantially crack-free”).
Martin also discloses that “a secondary heat and/or pressure (or other mechanical force) treatment may be done to minimize porous voids present in an additively manufactured component” [Martin, Par.0190].
However, Martin does not explicitly disclose:
applying a nanosecond laser beam when manufacturing to achieve an enhanced arc cathode atomization cleanup function to remove impurities
Han teaches a similar wire arc additive manufacturing method (Han figs.1-7, Par.0003) for a high-strength aluminum alloy component (high strength aluminum alloys, Han Par.0003), comprising:
applying a laser beam when manufacturing (laser beam 4 is applied when manufacturing, Han fig.1 & Par.0066) to achieve an enhanced arc cathode atomization cleanup function to remove impurities (as indicated by Han Par.0060, coupling laser and polarity arc can achieve hybrid welding, and the positive polarity of the arc has a cathode atomization effect, which can fully clean the oxidation film on the surface of the welding piece, thereby greatly reducing the generation of hydrogen porosities in the weld seam in the welding process; and as indicated by Han Par.0064, the weld porosity defects are effectively eliminated due to the increase in the diameter of the laser spot 9 and the aperture of the welding melted pore 8), and therefore obtaining a high-strength component without defects (as explained above or as indicated by Han Par.0059-0060, applying laser when additive manufacturing can ensure the weld porosity defects are effectively eliminated, thereby forming a continuous, stable, high-quality welding capability for the welding piece).
Since Martin also discloses that “a secondary heat and/or pressure (or other mechanical force) treatment may be done to minimize porous voids present in an additively manufactured component” [Martin, Par.0190]; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin, by adding the teaching of applying laser beam when manufacturing, as taught by Han, in order to effectively eliminate weld porosity defects to obtain a high-strength additive manufactured component without defects; and by coupling laser and polarity arc, the energy absorption rate of the surface of the welding piece can be improved; at the same time, the positive polarity of the arc has a cathode atomization effect, which can fully clean the oxidation film on the surface of the welding piece, and the negative polarity thereof can ensure the arc electrode to be effectively cooled, thereby forming a continuous, stable, high-quality welding capability for the welding piece, as recognized by Han [Han, Abstract & Par.0059-0060, 0064].
Martin in view of Han teaches the method as set forth above, but does not teach:
the laser beam is a nanosecond laser beam.
Iwata teaches a similar wire arc additive manufacturing method (Iwata fig.1, Abstract),
the laser beam is a nanosecond laser beam (laser beam 7 is generated by the YAG laser, Iwata Table 2; it is known that YAG laser is a nanosecond pulsed laser, or the information can be found in the prior art Yuasa – see the prior arts made of record and not relied upon in the Conclusion section of this Office Action).

    PNG
    media_image1.png
    894
    1009
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Martin in view of Han laser beam (see the Han laser beam) with the Iwata nanosecond laser beam, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of applying a laser beam when manufacturing in order to obtain a high-strength aluminum alloy component without defects. Additionally, the use of nanosecond laser beam can improve adhesively bonded joints of aluminum alloy. MPEP 2143 I (B).  

Regarding claim 2, Martin in view of Han and Iwata teaches the method as set forth above, and teaches further comprising:
S1: mixing the high-strength aluminum alloy (6000 series or 7000 series of Al alloys, Martin Par.0117) with the MXene nanomaterial (grain-refining nanoparticles WC, Martin Par.0140; WC is MXene nanomaterial) to obtain a MXene-modified high-strength aluminum alloy filler wire (metal-containing feedstock in the metal-containing powder feed 110, Martin fig.1; and as indicated by Martin Par.0055, the powder feed 110 can be the wire feed) (as indicated by Martin Par.0056 and Par.0137, the aluminum alloy is mixed with the grain-refining nanoparticles to form the metal-containing feedstock, and the metal containing feedstock is fed to the metal-containing powder feed 110, as shown in Martin fig.1); 
S2: conveying the MXene-modified high-strength aluminum alloy filler wire to a specified position (as shown in Martin fig.1, the metal-containing powder feed 110 is conveyed to a specific position, which is on the surface of the work piece 140, to deposit the metal-containing powder/wire) and performing arc starting to form a molten pool (melt pool 130, Martin fig.1; energy source 120 is used to perform arc starting to form the melt pool 130), and at the same time providing a nanosecond pulse laser beam for scanning movement to irradiate an arc cathode atomization area (as cited, incorporated and explained in the rejection of claim 1, the nanosecond pulse laser beam is provided at the same time for scanning movement (additive-manufacturing build direction as indicated by Martin Par.0053, or the scanning movement represented by an arrow in Han fig.1) to irradiate an arc cathode atomization area (the Han laser beam 4 is focused on the melt pool, as shown in Han figs.1-2)), thereby achieving an enhanced cathode atomization cleanup effect (as cited, incorporated and explained in the rejection of claim 1, or as indicated by Han Par.0060, coupling laser and polarity arc can achieve hybrid welding, and the positive polarity of the arc has a cathode atomization effect, which can fully clean the oxidation film on the surface of the welding piece, thereby greatly reducing the generation of hydrogen porosities in the weld seam in the welding process); and 
S3: moving the MXene-modified high-strength aluminum alloy filler wire along a specified path (the metal-containing powder feed 110 can move in additive-manufacturing build direction as indicated by Martin Par.0053) to perform wire arc additive manufacturing (to perform wire arc additive manufacturing, as indicated by Martin Par.0129 and Par.0189), and during the process, adjusting the nanosecond pulse laser beam in real time to ensure that the beam is always irradiated on the arc cathode atomization area (as cited and incorporated in the rejection of claim 1, and as shown in Han figs.1-2, the laser beam 4 is adjusted in real time to ensure that the laser beam 4 is always irradiated on the arc cathode atomization area (the Han laser beam 4 is always focused on the melt pool, as shown in Han figs.1-2)), thus obtaining a high-strength aluminum alloy component without defects (as cited, incorporated and explained in the rejection of claim 1, or as indicated by Han Par.0060, coupling laser and polarity arc can achieve hybrid welding, and the positive polarity of the arc has a cathode atomization effect, which can fully clean the oxidation film on the surface of the welding piece, thereby greatly reducing the generation of hydrogen porosities in the weld seam in the welding process; and as indicated by Han Par.0064, the weld porosity defects are effectively eliminated due to the increase in the diameter of the laser spot 9 and the aperture of the welding melted pore 8; therefore, obtaining high strength aluminum alloy without defects).
Martin in view of Han does not teach:
irradiate an arc cathode atomization area at a front end of the molten pool, and
the beam is always irradiated on the arc cathode atomization area at the front end of the molten pool.
However, Iwata teaches a similar wire arc additive manufacturing method (Iwata fig.1, Abstract):
providing a nanosecond pulse laser beam (nanosecond pulse laser beam 7, Iwata fig.1; laser beam 7 is generated by YAG laser; it is known that YAG is nanosecond pulse laser) for scanning movement (scanning movement is represented by an arrow A, Iwata fig.1) to irradiate an arc cathode atomization area at a front end of the molten pool (as shown in Iwata fig.1, the laser beam 7 irradiates an arc cathode atomization area at the front end of the molten pool 8).
moving the alloy filler wire (welding wire 2, Iwata fig.1) along a specified path (additive manufacturing path is represented by an arrow A, Iwata fig.1) to perform wire arc additive manufacturing (welding wire 2 is moved along path A to perform wire arc additive manufacturing, Iwata fig.1 & Par.0027), and during the process, adjusting the nanosecond pulse laser beam in real time to ensure that the beam is always irradiated on the arc cathode atomization area at the front end of the molten pool (as shown in Iwata fig.1, during the process, the nanosecond pulse laser beam 7 is adjusted in real time to ensure that the beam is always irradiated on the arc cathode atomization area at the front end of the molten pool 8), thus obtaining a high-strength aluminum alloy component without defects (as cited, incorporated and explained in the rejection of claim 1, high-strength aluminum alloy component can be obtained without defects by the use of laser beam).

    PNG
    media_image2.png
    790
    1121
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Han and Iwata, by further adding the teaching of adjusting the nanosecond pulse laser beam in real time to ensure that the beam is always irradiated on the arc cathode atomization area at the front end of the molten pool, as taught by Iwata, in order to suppress spatter formation because such spatter is attached to welding machine body and peripheral optical devices, thereby causing malfunction of facilities and low welding efficiency. Therefore, it is necessary to suppress spatter formation as much as possible. Furthermore, the modification can also reduce thermal effects and/or thermal deformation associated with welding, and thereby obtaining a high-strength additive manufactured component without defects, as recognized by Iwata [Iwata, Par.0008-0010].

Regarding claim 3, Martin in view of Han and Iwata teaches the method as set forth above, Martin also discloses: 
wherein amass ratio of the high-strength aluminum alloy to the MXene nanomaterial is (99-90):(1-10) (Martin Par.0028-0029 indicates that from 84.9% to 88.3% of aluminum is present in the metal-containing feedstock, Martin Par.0119 further indicates that up to about 90% of aluminum is present in the metal-containing feedstock, and Martin Par.0137 indicates that the grain-refining nanoparticles (MXene WC nanoparticles) may be present from about 0.001% to about 10% of the metal-containing feedstock; therefore, the prior art Martin discloses the range of amass ratio of the high-strength aluminum alloy to the MXene nanomaterial is (99-90):(1-10)).

Regarding claim 10, Martin in view of Han and Iwata teaches the method as set forth above, and also teaches: 
wherein in step S3, the position of the nanosecond pulse laser beam is adjusted by monitoring the position of the molten pool in real time, so that the beam is always irradiated on the arc cathode atomization area at the front end of the molten pool (as cited, incorporated, and explained in detail in the rejection of claim 2, Iwata teaches the nanosecond pulse laser beam 7 is adjusted by monitoring the position of the molten pool 8 in real time, so that the beam 7 is always irradiated on the arc cathode atomization area at the front end of the molten pool 8, see Iwata annotated fig.1 in the rejection of claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Han and Iwata, by further adding the teaching of adjusting the nanosecond pulse laser beam in real time to ensure that the beam is always irradiated on the arc cathode atomization area at the front end of the molten pool, as taught by Iwata, in order to suppress spatter formation because such spatter is attached to welding machine body and peripheral optical devices, thereby causing malfunction of facilities and low welding efficiency. Therefore, it is necessary to suppress spatter formation as much as possible. Furthermore, the modification can also reduce thermal effects and/or thermal deformation associated with welding, and thereby obtaining a high-strength additive manufactured component without defects, as recognized by Iwata [Iwata, Par.0008-0010].

Regarding claim 11, claim 11 corresponds to claim 10 sufficiently in scope and therefore is similarly rejected (see the rejection of claim 10 above).

Claims 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Pub. No. 2019/0203325 A1) in view of Han et al. (U.S. Pub. No. 2021/0162542 A1), Iwata et al. (U.S. Pub. No. 2020/0223012 A1), and further in view of Wang et al. (U.S. Pub. No. 2019/0193339 A1). 
Regarding claim 4, Martin in view of Han and Iwata teaches the method as set forth above, Iwata also teaches: 
a scanning area of a laser beam spot is larger than the arc cathode atomization area at the front end of the molten pool (Iwata Par.0073 indicates that the wire diameter is 1.2 mm, and Iwata Par.0074 indicates that the focused spot size of the laser is preferably 2 mm; since the focused spot size of the laser is larger than the wire diameter, the wire transferred to the molten pool can be fully irradiated by the laser; therefore, the scanning area of the laser beam spot is larger than the arc cathode atomization area at the front end of the molten pool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Han and Iwata, by further adding the teaching of the scanning area of a laser beam spot is larger than the arc cathode atomization area at the front end of the molten pool, as taught by Iwata, because by doing so, the laser beam can effectively cover and irradiate all wire transferred to the molten pool, thereby achieving high welding efficiency, and thus, obtaining high-quality additive manufactured components.
Martin in view of Han and Iwata teaches the method as set forth above, but does not teach:
the nanosecond pulse laser beam has a power designed to be 100W-500W, a laser pulse width designed to be 1-500ns, and a scanning speed designed to be 0.5m/s-2m/s. 
Wang teaches a laser welding method (Wang figs.1-14) wherein:
the nanosecond pulse laser beam (first laser beam is a nanosecond pulsed laser beam, Wang Par.0022) has a power designed to be 100W-500W (as indicated by Wang Par.0023, power of the nanosecond pulsed laser beam is designed to be 50W-500W; therefore, the prior art Wang teaches the power range of the instant application), a laser pulse width designed to be 1-500ns (as indicated by Wang Par.0022, the nanosecond pulsed laser beam has a pulse width of 9ns-200ns; therefore, the prior art Wang teaches the laser pulse width is within the range of the instant application), and a scanning speed designed to be 0.5m/s-2m/s (as indicated by Wang Par.0023, the scanning speed designed to be 100 mm/s to 10 m/s, which means 0.1m/s-10m/s). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scanning speed of Wang from between 0.1 and 10 m/s to between 0.5 and 2 m/s as applicant appears to have placed no criticality on the claimed range (see Instant Application Par.0028 indicating the scanning speed designed to be 0.1m/s-10m/s, “preferably” 0.5m/s-2m/s; however, applicant does not provide criticality why range 0.5-2m/s is better than 0.1-10m/s, and applicant does not provide any achievement by having the scanning speed of 0.5-2m/s) and since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05 (I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Martin in view of Han and Iwata nanosecond pulse laser beam (see the Iwata nanosecond pulse laser beam) with the Wang nanosecond pulse laser beam, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of applying a nanosecond pulse laser beam when manufacturing in order to obtain a high-strength aluminum alloy component without defects. MPEP 2143 I (B).  

Regarding claim 5, claim 5 corresponds to claim 4 sufficiently in scope and therefore is similarly rejected (see the rejection of claim 4 above).

Regarding claims 12 and 13, claims 12 and 13 correspond to claim 10 sufficiently in scope and therefore are similarly rejected (see the rejection of claim 10).

Claims 6-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Pub. No. 2019/0203325 A1) in view of Han et al. (U.S. Pub. No. 2021/0162542 A1), Iwata et al. (U.S. Pub. No. 2020/0223012 A1), and further in view of Reaves et al. (U.S. Pub. No. 2021/0276931 A1). 
Regarding claim 6, Martin in view of Han and Iwata teaches the method as set forth above, but does not teach wherein:
the MXene nanomaterial is preferably of Mn+lXn type, wherein M is one or more of Ti, Mo, V, Nb and W, and X is C or N.
Reaves teaches a feedstock for additive manufacturing (figs.1-24), wherein:
the MXene nanomaterial is preferably of Mn+lXn type, wherein M is one or more of Ti, Mo, V, Nb and W, and X is C or N (as indicated by Reaves Par.0017, the MXene nanomaterial is Ti3C2, which is Mn+1Xn type, wherein M is Ti and X is C).
Since the primary prior art Martin teaches the wire filler is made by mixing aluminum with the grain-refining nanoparticles MXene WC, or with any grain-refining nanoparticles selected from the group consisting of zirconium, silver, lithium, manganese, iron, silicon, vanadium, scandium, yttrium, niobium, tantalum, titanium, nitrogen, hydrogen, carbon, boron, and combinations thereof [Martin, Par.0139-0140], and the prior art Reaves teaches the filler is made by mixing aluminum with MXene Ti3C2 [Reaves, Par.0018]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Martin grain-refining nanoparticles MXene WC with the Reaves Mxene nanomaterial Ti3C2, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of obtaining a MXene-modified high-strength aluminum alloy by mixing aluminum with a MXene nanomaterial. Furthermore, MXene Ti3C2 has the highest Young’s modulus and high bending stiffness among two-dimensional materials, thereby improving strength and toughness. MPEP 2143 I (B).  

Regarding claim 7, claim 7 corresponds to claim 6 sufficiently in scope and therefore is similarly rejected (see the rejection of claim 6).

Regarding claims 14 and 15, claims 14 and 15 correspond to claim 10 sufficiently in scope and therefore are similarly rejected (see the rejection of claim 10).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Pub. No. 2019/0203325 A1) in view of Han et al. (U.S. Pub. No. 2021/0162542 A1), Iwata et al. (U.S. Pub. No. 2020/0223012 A1), Wang et al. (U.S. Pub. No. 2019/0193339A1), and further in view of Reaves et al. (U.S. Pub. No. 2021/0276931 A1). 
Regarding claims 8 and 9, claims 8 and 9 correspond to claim 6 sufficiently in scope and therefore are similarly rejected (see the rejection of claim 6).



Conclusion


The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Yuasa et al. (U.S. Pub. No. 2014/0104686 A1) discloses a YAG is a nanosecond pulsed laser [Yuasa, Par.0140].
Fukuda et al. (U.S. Patent No. 8,742,294 B2) discloses a welding method between aluminum and steel members, wherein these two members have a negative polarity (cathode).
Wilson et al. (U.S. Pub. No. 2019/0062871 A1) discloses a method of tailoring high strength aluminum alloys for additive manufacturing through the use of grain refiners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761